Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al (‘760).
	Per claim 1, Figure 38 of Yamaguchi et al discloses an ultrasonic energy gathering device including an energy gathering part (380) and an ultrasonic fixing part (344) where the energy gathering part has a trapezoidal cross section, the energy gathering part is provided with a gathering port and a diffusing port, the gathering port is smaller than the diffusing port, the ultrasonic fixing part is configured to fix the ultrasonic energy gathering device with an ultrasonic transmitter (349) of an ultrasonic repeller, an ultrasonic wave transmitted from the ultrasonic transmitter enters the gathering port to be gathered and strengthened, and a coverage of the ultrasonic wave gradually expands along a direction away from the diffusing port under an action of the energy gathering part.  
	Per claim 4, see Fig. 38.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (‘760).
	Per claims 2 and 3, Yamaguchi et al suggests (see col. 29, line 60 – col. 30, line 14) a relationship between the energy gathering angle and frequency of the output ultrasonic wave.  Although the specific angles, claimed in claims 2 and 3, are not specifically recited, the angles claimed are a matter of design choice and obvious to one of ordinary skill in the art in light of Yamaguchi et al.

Allowable Subject Matter
6.	Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl